Citation Nr: 0023207	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-07 022	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability, for accrued benefits purposes.

3.  Eligibility for Dependents' Educational Assistance under 
Chapter 35 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1944 to October 
1947, and received awards indicative of combat, to include 
the Purple Heart Medal.  He died February 26, 1998; the 
appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.  The appellant, in her Form 9, 
received in April 1999, requested a hearing before a member 
of the Board sitting at the RO.  However, in May 1999, in 
response to a clarification letter, the appellant indicated 
she wanted a local hearing before the RO Hearing Officer 
instead of a hearing before a Board member.  The RO thus 
removed her from the Travel Board docket.  See 38 C.F.R. 
§ 20.704(e) (1999).  At the time of her September 1999 RO 
hearing, the appellant was further advised of her right to a 
hearing before a member of the Board either at the RO or in 
Washington, D.C.  She did not, at that time, or since, make a 
renewed request for a Board hearing.  

The Board notes that the RO granted the appellant burial 
benefits and notified her of such in a letter dated in July 
1998.  Such matter is not before the Board.


REMAND

The record reflects that the veteran was seriously injured in 
service, both in combat, and then, after a period of 
recovery, re-injured in a motor vehicle accident.  Service 
records primarily set out the detailed nature of injuries and 
treatment of the extremities; however, such records include 
note of a head injury.  

Effective April 1, 1948, the RO established service 
connection for disabilities of both lower extremities and of 
the right forearm.  He was assigned disability ratings as 
follows:  loss of use of the right foot residual to a gunshot 
wound causing fracture to the tibia and fibula, with 
shortening, deformity and atrophy of the right leg, fibrous 
ankylosis of the right ankle, muscle injury to Muscle Groups 
XI and XII, and complete foot drop, evaluated as 40 percent 
disabling; a wound to Muscle Group VII of the left, minor, 
forearm secondary to fracture, evaluated as 10 percent 
disabling; a wound to Muscle Group XI of the left leg, 
evaluated as 10 percent disabling; and, a surgical scar on 
the right ileum, evaluated as zero percent disabling.  The 
veteran's combined disability evaluation was 60 percent.  He 
was awarded special monthly compensation.  Such evaluations 
remained in effect throughout the rest of the veteran's 
lifetime.

The claims file reflects that in 1990 the veteran was 
hospitalized for a lung nodule and lung resection at a VA 
facility in Dallas, Texas; actual records of such 
hospitalization are not in the claims file.  

In July 1992, the veteran's spouse (the appellant) requested 
VA to re-evaluate the veteran's assigned level of disability 
compensation based on his failing health and age.  In a 
letter dated in September 1992, the RO requested medical 
evidence in support of such claim.  The appellant responded, 
identifying VA treatment, and also stating that in August 
1990 the veteran suffered a "T.I.A. (mini stroke)" while 
visiting in Arkansas and was treated at the Little Rock, 
Arkansas VA Hospital.  She indicated discovery of a tumor on 
the lower right side of the veteran's lung at that time, 
resulting in surgery in Dallas, Texas, in October 1990.

The appellant reported that the veteran had had at least 
three mini strokes since that time, which left his speech 
slurred, resulted in confusion and rendered him unable to do 
some everyday things for himself.  She further stated that 
the veteran suffered from diabetes and high blood pressure.  

The RO obtained records from the Dallas, Texas, VA facility 
dated from November 1990 to September 1992.  Records include 
note of insulin dependent diabetes mellitus, high blood 
pressure, dementia of questionable etiology and 
cerebrovascular accidents with complaints of confusion.  
Computerized tomography was stated to show a lesion on the 
right frontal matter.  The report of VA examination conducted 
in November 1992 includes note of a "transient ischemic 
attack" two years earlier, with considerable subsequent 
problems.  The claims file does not contain records from the 
Arkansas VA facility; nor does it appear the RO has attempted 
to obtain such.

In a rating decision dated in February 1993, the RO denied 
increased evaluations for the veteran's service-connected 
disabilities.  The veteran did not appeal.  See 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (1999).

In January 1998, the RO received an application from the 
veteran for TDIU benefits, on which he claimed he had last 
worked full time as an accountant in 1982, and that he had 
not left due to disability.  The RO also received his 
application for increased ratings for service-connected 
injuries to the upper and lower extremities. 

Of record are treatment records from the North Texas VA 
Health Care System, dated from September 1994 to February 11, 
1998, which include note of recurrent aspiration pneumonia 
and urinary tract infections, status post cerebrovascular 
accident.  Records associated with the veteran's final 
hospitalization pertain to a spiritual assessment and 
instructions for care for the family.

Also of record is a statement prepared by the veteran's 
attending physician.  Such record shows that the veteran's 
name and address has been written in next to scratched 
information pertaining to another individual.  Also, the 
treatment dates originally read February 10, 1998 to February 
12, 1998, and the first date has been scratched out and 
changed to February 17, 1998.  The document shows diagnoses 
of multiinfarct dementia, status post aspiration pneumonia 
and status post "PEG" tube bleed.

The veteran died February 26, 1998.  The death certificate 
shows the immediate cause of death as acute pneumonia and 
notes a cerebrovascular accident as another significant 
condition contributing to death but not resulting in the 
underlying cause of death.  The RO had not adjudicated the 
veteran's claims of entitlement to increased ratings and/or 
TDIU at the time of the veteran's death.  

In April 1998, the RO received the appellant's claim of 
entitlement to death benefits.  In a rating decision dated in 
April 1998, the RO denied entitlement to accrued benefits 
based on the veteran's claims of entitlement to increased 
ratings and TDIU.  The RO also denied service connection for 
the cause of the veteran's death and denied entitlement to 
Chapter 35 educational benefits.  The RO notified the 
appellant of those determinations by letter dated in April 
1998.  The appellant disagreed with the RO's denial of 
service connection for the cause of the veteran's death.  The 
RO issued a statement of the case pertinent to cause of death 
and educational benefits and the appellant perfected her 
appeal with respect to such claims.

In a statement received in July 1998, the appellant argued 
that the veteran was not able to work since about 1983.  
Additional statements from the appellant and/or lay 
individuals reference diagnostic testing conducted in 1992 
said to reveal an old brain trauma.  The appellant asserts 
that in connection with in-service injuries the veteran 
received a head injury.  The appellant has submitted lay 
statements pertinent to recall of the veteran's in-service 
head injury, as well as newspaper articles pertinent to his 
in-service accident and subsequent treatment for injuries 
incurred.  She argued that such caused dementia and in turn 
caused agitation, memory loss and difficulty swallowing.  She 
stated that due to swallowing difficulty the veteran had to 
be fed with a tube and that the feeding tube precipitated the 
veteran's recurrent pneumonia, of which he died.  She states 
that physicians have agreed with her assessment of the 
etiology of the veteran's problems and the impact of such on 
his death.

In a more recent statement, received in March 2000, the 
appellant identified Dr. Hustettler, and wrote that said 
physician told her that he found old lesions from a head 
trauma on testing done in 1992.  She indicated further 
computerized tomography testing was done in 1993.  

As noted above, the existing claims file does not contain 
records from the Little Rock, Arkansas, VA facility.  Nor 
does the claims file contain the results of referenced 
computerized tomography testing accomplished by VA.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Furthermore, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that VA has duty to notify a claimant of the need to submit 
evidence of a physician having told him or her that the 
claimed disorder was related to service.  Anglin v. West, 11 
Vet. App. 361 (1998); Sutton v. Brown, 9 Vet. App. 553 
(1996).

In this case the appellant has argued that physicians have 
identified residuals of a past injury, and in turn linked 
such to the veteran's death.  As such, remand to advise the 
appellant of the probative value of a physician's opinion, 
and to ensure that identified VA records are associated with 
the claims file is in order.

Furthermore, with respect to the appellant's July 1998 
statement, such may reasonably be interpreted as a timely 
expressed disagreement with the RO's denial of TDIU benefits, 
on an accrued basis.  The RO has not yet issued a statement 
of the case on such matter.  Regulations provide that when 
there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective Oct. 8, 1997), "[i]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  Thus, as a 
claim for TDIU benefits on an accrued basis has been placed 
in appellate status by the filing of a notice of 
disagreement, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim.  See 
VAOPGCPREC 16-92 (1992).  To the extent that the matter of 
entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 (West 1991) is 
raised by the above, that matter has been neither 
procedurally prepared nor certified for appellate review, and 
would be referred to the RO for initial consideration and 
action if deemed appropriate.  Godfrey v. Brown, 
7 Vet. App. 398 ( 1995).

Insofar as the question of entitlement to education benefits 
is inextricably intertwined with the question of entitlement 
to service connection for the cause of the veteran's death, 
adjudication of such matter is deferred pending the results 
of this remand.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should obtain records of all 
pertinent treatment and/or evaluation of 
the veteran at VA facilities identified 
in the record, specifically records of 
care at the VA facility in Little Rock, 
Arkansas, in or around 1990; any records 
of lung treatment and surgery at the 
Dallas VA Hospital in 1990; and records 
of computerized tomography or other 
relevant testing completed in 1992 and/or 
1993.  The appellant is also advised she 
has the right to submit additional 
evidence and argument on the  matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  After securing the necessary 
release, the RO should obtain 
additionally identified records.  The 
appellant is specifically advised of the 
probative value of a written opinion from 
a competent professional as to the in-
service incurrence of a head injury and 
residuals thereof and the contribution of 
such to the veteran's death.

2.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of whether the 
veteran met the criteria for TDIU 
benefits, for accrued benefits purposes.  
The appellant should be advised of the 
time period in which to perfect an appeal 
on that matter.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the matters of 
entitlement to service connection for the 
cause of the veteran's death and 
entitlement to education benefits.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and her 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


 



